Simrall, C. J.,
delivered the opinion of the court.
The complainants, the children and heirs of their deceased mother, Arachane M. Smith, née Taylor, exhibited their bill against De Witt C. Taylor, Isaac W. Taylor, and Littleberry W. Smith, Sen., praying relief on the following statement of facts: —
Their father, the defendant, Littleberry W. Smith, applied the distributive interest of his wife in the estate of her father, in the purchase of the several parcels of land described in the bill, and took the conveyance to himself. The amount thus applied was 112,259.30. Their father, L. W. Smith, bought another parcel of land, containing one hundred and forty-five acres, with the funds of his wife derived from the estate of Moses Cavett, deceased, of which estate she was a distributee, and took the deed in his own name. Some of these lands thus acquired were exchanged by L. W. Smith for other lands. In 1874, their mother, Arachane M. Smith, died. On June 10, 1874, the defendant, Isaac W. Taylor, obtained a decree against his co-defendant, L. W. Smith, in the Chancery Court of Noxubee County, for 112,829.45, under which decree the lands mentioned in the bill, and in respect of which relief is prayed, were sold to De Witt C. Taylor, for the inadequate sum of $551, — not more than the value of one year’s rental. This sale was made June 7, 1875, under a writ of venditioni exponas. After the land had been levied upon, under the writ of fieri facias, the complainants enjoined the sale; but their injunction was dissolved, and bill dismissed, on the ground that the debtor, L. W. Smith, had a salable interest in the land. The dismissal was without prejudice of the complainants’ rights. De Witt C. Taylor, the purchaser, is the brother of I. W. Taylor, the creditor, and both are *54brothers of the complainants’ mother. Both had knowledge that their co-defendant, L. W. Smith, had acquired the land with the funds and means of his wife, and that she was in equity the owner. Some of the complainants are minors, and it is alleged that the land is the only homestead of the father and his minor children. No steps were taken by the sheriff, prior to the sale under the decree, to ascertain the homestead.
The prayer is, that the sheriff’s sale may be set aside, and his deed to De Witt C. Taylor be declared null and void; that L. W. Smith be required to convey the property to the complainants, subject to his rights as tenant by the curtesy, if the court shall be of opinion that he has such an estate; that the rights of all parties may be defined, so that the property will not be sacrificed if a sale should be ordered to satisfy the decree; that the rights of the complainants be preserved in conformity to the homestead law; and, if mistaken in the special prayers, then for such other and further relief as may be consistent with the facts. The demurrer assigns special causes: First, multifariousness. Second, that the complainants have no interest in setting aside the sheriff’s sale. Third, that the defendant, L. W. Smith, had a salable interest in the land, and that Isaac W. Taylor had an interest in the resulting trust, and should not have been joined as a defendant. The other special grounds are substantially embraced in those recited above. The demurrer was overruled, and appeal taken from that order.
The case made by the bill may be stated in this abbreviated form. The complainants, heirs of their deceased mother, claim a resulting trust in the land which was sold under the decree obtained against their father, by reason of the investment of their mother’s separate money or means in the purchase by their father. He held as trustee for their mother, to whose equitable estate they have succeeded by inheritance.
The creditor in the decree, and the purchaser at the sale under it, have no better rights than L. W. Smith, because they had knowledge of the use of the wife’s money in the purchase, and of her equity.
The husband, surviving the wife, became tenant by the *55curtesy of her equitable estate. There was in him a complete vested life-estate, subject to his debts. Redus v. Hayden, 43 Miss. 614; Stewart v. Ross, 50 Miss. 776. This is conceded by the complainants.
But the complainants insist that, on account of the complication of the title, the land brought at the sheriff’s sale a grossly inadequate price; that the sale should, for that reason, be set aside; and that the court should restrict the second sale to the actual interest of the debtor in the property. The demurrer challenges the right of the complainants to bring that question into litigation, because they are not prejudiced, and have no concern in the sale of their father’s interest, or in the price that it may bring; and alleges, therefore, that the bill is multifarious, by mixing that subject with the other grounds of relief, which are said to be wholly independent, and disconnected therefrom.
It may be true that the complainants, who are remainder-men after the termination of the life-estate, are not concerned in the question whether the life-estate brought an adequate price or not, inasmuch as their right to the enjoyment of the property does not begin until that estate terminates. Yet they are deeply interested in having ascertained and clearly defined the character and quantum of estate that passed to De Witt C. Taylor, the purchaser under the decree. Their father, by the deeds which they exhibit, and which were recorded, was the ostensible owner in fee of the legal title. The levy of the sheriff, under the fieri facias, was upon all his right and title in the property. The deed to the purchaser was coextensive with the levy. So that De Witt C. Taylor, on the face of the muniments of title, was absolute owner of the legal estate.
The complainants stood upon very slippery ground. If they had not moved, but had remained passive until the death of their father, De Witt C. Taylor in the mean time might have sold the property, and his vendee, ignorant of the complainants’ equity, could have confidently relied upon the recorded legal title in their father, and insisted upon his rights as an innocent purchaser. The complainants, thus embarrassed and hampered, address an appeal to the Chancellor, to the effect: *56“We are the real owners of the equitable title in remainder to this land. De Witt C. Taylor acquired no more by the sheriff’s deed than the estate by curtesy of L. W. Smith; but ostensibly he holds the absolute legal title in fee. He may sell the property to a purchaser ignorant of our rights. Against such a purchaser we could have no relief. Moreover, as time recedes from the date of the accrual of our title (1857), nearly twenty years ago, the memory of witnesses grows dim, and the evidences of our right fade away. Wherefore, interpose by declaratory decree, and establish our title. Either for the great inadequacy of price set aside the sale, and declare that on the second sale no more shall be offered to bidders than the life-estate of L. W. Smith, and no more than that shall be conveyed to the purchaser, or, if we cannot question that sale, declare that De Witt C. Taylor acquired merely the life-estate, and that the sheriff’s deed only operated to convey that. Confirm our title as equitable owners in remainder, and compel De Witt C. Taylor or L. W. Smith, or both, to convey the legal title in remainder to ns.”
The object of the bill is to set up a resulting trust subject to the estate by the curtesy of the father. The allegations in respect of the money decree against the life tenant, and the sale under it, are connected with the main subject, and necessary as showing their influence upon the title and the interest of the defendant, De Witt C. Taylor, in the property. That sale transferred the legal title of L. W. Smith, subject to the trust. The result to the complainants would be precisely the same whether the sale should stand, or whether a resale should be made, limited to the estate by the curtesy of their father. It is indifferent to them in which form the relief shall be granted. We are of opinion that the bill is not multifarious for the reason assigned.
If the estate by the curtesy were put out of view, counsel for the appellants would not question the right of the appel-lees to establish the trust, against any person deriving title from L. W. Smith, with notice of the trust. The controversy is then, narrowed to this : Can the remainder-men in fee of the equitable estate compel the life tenant by the curtesy, who is apparently tenant in fee-simple, or his assignee, by contract or *57by operation of law, with notice, to convey the legal estate in remainder, if the trust shall be established by competent evidence ? Without hesitancy, we answer this proposition in the affirmative. If the Chancery Court cannot administer that relief, then the beneficiaries of the trust have no remedy, but must wait until the particular estate has terminated, and take the risk of the alienation of the estate by the holder of the legal title, or an assignment by sale under final process or decree, and incur the risk of the loss of evidence to prove their right.
According to the statements of the bill, the complainants are equitable owners of the fee in remainder, the legal title outstanding in a person who owes to them the duties of a trustee. The legal title obscures their right, is a perpetual menace, and might be transferred to an innocent purchaser. Surely a court of chancery can so deal with the legal title as to establish completely the equitable right, and convert it into a legal estate, by directing the proper conveyances to be made.
But the complainants, by reason of the minority of some of them, set up a right also to a homestead exemption. The laws on that subject exempt from seizure and sale under attachment or execution, judgment or decree, a defined portion of the debtor’s land, occupied by him, being the head of a family, as a home. It is a personal privilege of the debtor, under the codes of 1857 and 1'871, which may be lost by abandonment. Under § 1956, Code 1871, if the debtor has an inheritable estate, it will, on his death, descend to his widow and children, as tenants in common. Subsequent legislation makes the estate inalienable, without the joinder of the wife in the deed. There are some other modifications, which do not affect the question here made. There is not, under either the code of 1857 or of 1871, such an interest in the children of the debtor as enables them to vindicate it by suit as a right of property. The exemption may be claimed by L. W. Smith, and may be the subject of litigation between him and De Witt C. Taylor. See Lessley v. Phipps, 49 Miss. 790.
We think the demurrer to the bill was properly overruled; wherefore the decree is Affirmed.